EXHIBIT 10.47

SECOND AMENDMENT TO THE A.M. CASTLE & CO.
SALARIED EMPLOYEES PENSION PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2010


Pursuant to rights reserved under Section 14.1 of the A.M. Castle & Co. Salaried
Employees Pension Plan, as amended and restated effective as of January 1, 2010
(the “Plan”), A.M. Castle & Co. amends the Plan as follows.


Section 10.12 of the Plan is amended by adding the following paragraphs to the
end thereof, effective October 8, 2015:


“Effective October 8, 2015, if the Actuarially Equivalent present value of any
benefit payable under the Plan is $1,000 or less, such Actuarially Equivalent
present value shall be paid to the Participant, Surviving Spouse, alternate
payee, or beneficiary, as applicable, in a single sum payment, in lieu of all
other benefits under the Plan, as soon as practicable following the date of the
Participant's retirement, death, or other termination of employment. If the
Actuarially Equivalent present value of any benefit payable to a Participant
under the Plan is greater than $1,000, but not greater than $5,000, and the
Participant does not elect to receive his or her benefit directly, such
Actuarially Equivalent present value shall be paid in a direct rollover to an
individual retirement account described in Code Section 408(a), set up by the
Committee for the benefit of the Participant.


For purposes of this subsection 10.12 only, the Actuarially Equivalent present
value shall be determined using (i) the annual rate on 30-year Treasury
securities as specified by the Commissioner of Internal Revenue for the November
immediately preceding the Plan Year in which the Annuity Starting Date occurs,
and (ii) the mortality table prescribed by the Commissioner of Internal Revenue
pursuant to Treasury Regulation 1.417(e)-1(d)(2).”


This Second Amendment has been executed this 8th day of October, 2015.




 
 
A.M. CASTLE & CO.
 
 
ADMINISTRATION COMMITTEE
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jeffrey S. Torf
 
 
By:
Jeffrey S. Torf
 
 
Title:
Administration Committee Chairman
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






EX-88